Opinion issued July 14, 2015




                                   In The

                            Court of Appeals
                                  For The

                        First District of Texas
                         ————————————
                            NO. 01-14-00215-CV
                          ———————————
                         LETHA PILLAI, Appellant
                                     V.
               JESUS VEGA AND DALIA VEGA, Appellees



                  On Appeal from the 234th District Court
                           Harris County, Texas
                     Trial Court Case No. 2011-68692



                      MEMORANDUM OPINION

     Appellant, Letha Pillai, has appealed from a final judgment signed on

December 18, 2013. We dismiss the appeal.
      At the parties’ request, this Court referred this appeal to mediation. Soon

thereafter, the mediator and appellees, Jesus and Dalia Vega, notified the Court

that a settlement was reached and the parties had entered into a settlement

agreement. The Clerk of this Court then notified the parties that the appeal might

be dismissed unless they demonstrated the existence of a live controversy between

them as to the merits of the appeal. Pillai responded and requested that the appeal

remain on the Court’s active docket “until notice is given that the settlement

agreement has been carried out and completed . . . .”

      Pillai then filed motions seeking enforcement of the parties’ settlement

agreement and sanctions against the Vegas. We denied the motions and again

notified the parties that we might dismiss the appeal unless they demonstrated the

existence of a live controversy between them as to the merits of the appeal. See

Mantas v. Fifth Court of Appeals, 925 S.W.2d 656, 658–59 (Tex. 1996) (stating

that, when dispute regarding settlement agreement arises while underlying action is

on appeal, party seeking enforcement must file separate breach of contract action).

Pillai next filed a motion to keep the appeal on the Court’s active docket. Pillai

again acknowledged that the case was settled at mediation in June 2014 and

indicated that the Vegas had not executed the required settlement documents. The

Vegas responded to Pillai’s motion, stating not only that the matter was resolved

by a mediated settlement agreement but also that “[a]ll documents subsequently

                                         2
requested by [Pillai] in regards to that mediated Settlement Agreement have now

been signed” and delivered to Pillai’s counsel.

      The existence of a live controversy is essential to the exercise of appellate

jurisdiction. See Valley Baptist Med. Ctr. v. Gonzalez, 33 S.W.3d 821, 822 (Tex.

2000). Accepting their representations as true, the parties have settled their dispute

and no live controversy exists between Pillai and the Vegas. Any disputes that

arose and may remain over the performance of the parties’ settlement agreement

are distinct from the issues presented in this appeal. See Webb v. Am. Express

Centurion Bank, No. 01-11-01106-CV, 2015 WL 1621407, at *2 (Tex. App.—

Houston [1st Dist.] Apr. 7, 2015, no pet. h.) (mem. op.). We, therefore, conclude

that no live controversy exists in this appeal between the parties. See id.

      Accordingly, we dismiss the appeal for lack of jurisdiction and dismiss as

moot all pending motions. The Harris County District Clerk shall release from its

registry all of the funds being held from check number 51514613 in Cause No.

2011–68692, Jesus and Dalia Vega v. Letha Pillai, in the 234th District Court of

Harris County, Texas, plus all interest accrued on these funds to T.W. Proctor on

behalf of Letha Pillai. We discharge and release Letha Pillai from any liability

under the Clerk’s Certificate of Deposit in Lieu of Supersedeas Bond.

                                   PER CURIAM


Panel consists of Justices Keyes, Huddle, and Lloyd.
                                           3